DETAILED ACTION
This action is responsive to the request for continued examination filed 2/28/2022.
Claims 1-13 are pending. Claims 1, 6 and 7 are currently amended.
All prior rejections under 35 U.S.C. § 102 are maintained.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa, et al., U.S. PGPUB No. 2011/0181504 (“Ishikawa”).
Ishikawa teaches a system and method for an electronic device. With regard to Claim 1, Ishikawa teaches a character input device for inputting a character, the device comprising:
a database storing a normal predictive conversion suggestion, a function name of a function executable by the device, and a function setting module associated with the function name ([0060] describes a prediction database which stores conversion and predictive candidates that are extracted when a character is input. [0061] describes candidates that are application functions associated with predictive candidates that can be determined from storage); 
a display that displays a suggestion display area and a character display area ([0077] describes that a user makes an input, which causes an alphanumeric or hiragana representation to be displayed, and [0078] describes that predictive or conversion candidates can likewise be displayed. Fig. 6 shows discrete areas where each is displayed); and 
a controller comprising a suggestion controller configured to detect a reading of an input character and detect matching between the reading of the input character and the normal predictive conversion suggestion and detect at least partial matching between the reading of the input character and the function name ([0059] describes the display of predictive candidates in response to a user inputting a character. [0077]-[0078] describe that the application name “camera” can likewise be displayed, when the initial character of camera matches a first input character), and 
a display controller configured to display the normal predictive conversion suggestion and the function name detected by the suggestion controller on a display screen in the suggestion display area, and display the input character in the character display area ([0067] describes a user inputting a character; [0070]-[0071] describes adding each input character to a character input buffer, where conversion and predictive candidates are extracted using the characters in the buffer. [0077]-[0078] and Fig. 6 describe the candidates displayed with the application name, and input characters displayed in a separate area), wherein 
the suggestion controller obtains a function setting symbol for enabling the function setting module in response to the reading of the input character at least partially matching the function name ([0072] describes that activity candidates can likewise be found matching the input string), and 
the display controller displays the obtained function setting symbol obtained by the suggestion controller together with the normal predictive conversion suggestion in the suggestion display area ([0073] describes that the extracted predictive and activity candidates are displayed as selectable in the character input screen),
in response to selection of the normal predictive conversion suggestion, the display controller displays the selected normal predictive conversion suggestion in the character display area ([0094] describes that a user can select a character string of one type, which causes the selected character string to be displayed in the character string display area), and 
in response to selection of the function setting symbol, the display controller displays a function setting image associated with the function setting symbol instead of the normal predictive conversion suggestion and the function setting symbol, the function setting image corresponding to a setting screen that receives an input for performing processing associated with the function, the input transmitted to the function that performs processing in accordance with the input ([0094] describes that a character string “camera” displayed a second way is selectable, and selecting the string activates the camera application screen. As shown in Fig. 6(d), the camera screen includes inputs such as to select movie or photo, as well as select a menu, which are transmitted to the application to carry out camera functions).
Claim 6 recites a method carried out by the device of Claim 1, and is similarly rejected. Claim 7 recites a medium storing a program executed by the device of Claim 1, and is likewise rejected.
With regard to Claim 2, Ishikawa teaches that the suggestion controller obtains and outputs, to the display controller, the function setting image in response to selection of the function setting symbol. [0081] describes that a user selects an activity candidate, which can output screens related to the application activity, such as a camera screen for using the device’s camera.
With regard to Claim 3, Ishikawa teaches that the display controller displays the function setting symbol at a position different from the normal predictive conversion suggestion on the display screen. Figs. 11 and 12 each show how the activity candidates can be displayed separate from the normal predictive suggestions.
With regard to Claim 4, Ishikawa teaches that the display controller displays the function setting symbol at a predetermined position on the display screen. Fig. 6 shows a portion of the screen predetermined for displaying the activity candidates.
With regard to Claim 5, Ishikawa teaches that the display controller displays the function setting symbol in an emphasized manner. Fig. 6 shows that the activity candidates can be displayed underlined.
With regard to Claim 8, Ishikawa teaches that the display controller displays the function setting symbol at a position different from the normal predictive conversion suggestion on the display screen. Figs. 11 and 12 each show how the activity candidates can be displayed separate from the normal predictive suggestions.
With regard to Claim 9, Ishikawa teaches that the display controller displays the function setting symbol at a predetermined position on the display screen. Fig. 6 shows a portion of the screen predetermined for displaying the activity candidates.
With regard to Claim 10, Ishikawa teaches that the display controller displays the function setting symbol at a predetermined position on the display screen. Fig. 6 shows a portion of the screen predetermined for displaying the activity candidates.
With regard to Claim 11, Ishikawa teaches that the display controller displays the function setting symbol in an emphasized manner. Fig. 6 shows that the activity candidates can be displayed underlined.
With regard to Claim 12, Ishikawa teaches that the display controller displays the function setting symbol in an emphasized manner. Fig. 6 shows that the activity candidates can be displayed underlined.
With regard to Claim 13, Ishikawa teaches that the display controller displays the function setting symbol in an emphasized manner. Fig. 6 shows that the activity candidates can be displayed underlined.

Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive. Applicant asserts that Ishikawa is deficient in teaching "in response to selection of the function setting symbol, the display controller displays a function setting image associated with the function setting symbol instead of the normal predictive conversion suggestion and the function setting symbol, the function setting image corresponding to a setting screen that receives an input for performing processing associated with the function, the input transmitted to the function that performs processing in accordance with the input,” as claimed.
In support of this assertion, Applicant first argues that Ishikawa does not teach that an application, such as the camera, is executed upon selection of the application name, because the application name results in the output of the application name and the inclusion of activity candidates (“activate” or “how to use”), as is shown at Fig. 6(c) of Ishikawa. However, as Applicant then states at p. 10 of the response, and as is cited in the rejection, [0094] of Ishikawa teaches that in one embodiment, the word “camera” can be displayed in the display area, along with the other suggestions, such that the word is selectable to activate the camera application. 
Therefore, Ishikawa does teach that the system displays a string that is selectable to activate a camera function in a mobile device. Applicant asserts that Ishikawa does not teach that the function setting image (here, the camera interface) corresponds to a setting screen that receives an input for performing processing associated with the function. However, as is described in the rejection, a camera application interface meets the broadest reasonable interpretation of this limitation.
The camera screen receives input, as a camera receives images from the camera lens. The camera screen shown in Fig. 6(d) also shows input buttons, to which a user can provide input to perform processing associated with a camera function, such as indicating a photo or video, or open a menu. 
In addition to the above described embodiment, which anticipates the claims as described in the rejection, Applicant is advised that the embodiment described at Fig. 19, and at [0152]-[0154] does also. Applicant alludes at p. 9 to the fact that activating the “silent mode” involves selecting a F2 softkey, however as is shown at Fig. 19(a) and explained at [0152], the softkey F2 is activated when a cursor has been placed over the “silent mode.” Therefore, the activating of the softkey selects the “silent mode,” which as shown at Fig. 19 executes the silent mode function to open the menu screen at which a user can provide input for the silent mode function. Selecting the silent mode function requires the use of a softkey, however the selection is made by placing a cursor over the desired function, and therefore this falls within the broadest reasonable interpretation of selecting the “silent mode” function setting symbol.
Ishikawa teaches two embodiments which meet the broadest reasonable interpretation of the claim limitations – one in which a user can select a string for “camera” when a matching input causes it to be displayed, and another where a user selects a “silent mode” when matching causes it to be displayed. Therefore, the independent claims and, by extension, the dependent claims remain properly rejected as anticipated by Ishikawa.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEITH D BLOOMQUIST whose telephone number is (571)270-7718. The examiner can normally be reached M-F, 8:30-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        

5/12/2022